Name: 2005/206/EC: Council Decision of 28 February 2005 on the signing and provisional application of an additional protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: international affairs;  Africa;  European construction;  economic policy
 Date Published: 2006-06-13; 2005-03-15

 15.3.2005 EN Official Journal of the European Union L 68/32 COUNCIL DECISION of 28 February 2005 on the signing and provisional application of an additional protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union (2005/206/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310, in conjunction with Article 300(2), first subparagraph, second sentence, thereof, Having regard to the 2003 Act of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 26 April 2004 the Council authorised the Commission, on behalf of the European Community and its Member States, to negotiate with the Republic of South Africa an Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part (1), to take account of the accession of the ten new Member States to the European Union. (2) These negotiations have been concluded to the satisfaction of the Commission. (3) The Additional Protocol negotiated with the Republic of South Africa provides, in Article 10(2), for the provisional application of the Additional Protocol before its entry into force. (4) Subject to its conclusion, the Additional Protocol should be signed on behalf of the Community and apply on a provisional basis, HAS DECIDED AS FOLLOWS: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the Community and its Member States, the Additional Protocol to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union. The text of the Additional Protocol is attached to this Decision. Article 2 The Additional Protocol shall be applied provisionally subject to its conclusion. Done at Brussels, 28 February 2005. For the Council The President F. BODEN (1) OJ L 127, 29.4.2004, p. 109. ADDITIONAL PROTOCOL to the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union THE KINGDOM OF BELGIUM, THE CZECH REPUBLIC, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE REPUBLIC OF ESTONIA, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, IRELAND, THE ITALIAN REPUBLIC, THE REPUBLIC OF CYPRUS, THE REPUBLIC OF LATVIA, THE REPUBLIC OF LITHUANIA, THE GRAND DUCHY OF LUXEMBOURG, THE REPUBLIC OF HUNGARY, THE REPUBLIC OF MALTA, THE KINGDOM OF THE NETHERLANDS, THE REPUBLIC OF AUSTRIA, THE REPUBLIC OF POLAND, THE PORTUGUESE REPUBLIC, THE REPUBLIC OF SLOVENIA, THE SLOVAK REPUBLIC, THE REPUBLIC OF FINLAND, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, hereinafter referred to as the Member States, represented by the Council of the European Union, and THE EUROPEAN COMMUNITY, hereinafter referred to as the Community, and THE REPUBLIC OF SOUTH AFRICA, together hereinafter referred to as Contracting Parties CONSIDERING THAT the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part, (hereinafter referred to as the TDCA), was signed in Pretoria on 11 October 1999 and entered into force on 1 May 2004; CONSIDERING THAT the Treaty concerning the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union was signed in Athens on 16 April 2003 and entered into force on 1 May 2004; CONSIDERING THAT, pursuant to Article 6(2) of the 2003 Act of Accession, the accession of the new Contracting Parties to the TDCA shall be agreed by the conclusion of a protocol to the TDCA, HAVE AGREED AS FOLLOWS: Article 1 The Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic (hereinafter referred to as the new Member States) hereby become Contracting Parties to the TDCA and shall respectively adopt and take note, in the same manner as the other Member States of the Community, of the texts of the Agreement, as well as of the Annexes, Protocols and Declarations attached thereto. CHAPTER I AMENDMENTS TO THE TEXT OF THE TDCA, INCLUDING ITS ANNEXES AND PROTOCOLS Article 2 Languages and number of originals Article 108 of the TDCA is replaced by the following: Article 108 This Agreement is drawn up in duplicate in the Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovenian, Slovak, Spanish and Swedish languages and the official languages of South Africa, other than English, namely Sepedi, Sesotho, Setswana, siSwati, Tshivenda, Xitsonga, Afrikaans, isiNdebele, isiXhosa and isiZulu, each of these texts being equally authentic. Article 3 Tariff quota In List 6 of Annex IV to the TDCA, the tariff quotas for global prepared fruit and for global mixed prepared fruit shall be increased by 1 225 tonnes and 340 tonnes, respectively. Article 4 Rules of origin Protocol 1 of the TDCA shall be amended as follows: 1. Article 16(4) shall be replaced by the following: 4. Movement certificates EUR.1 issued retrospectively must be endorsed with one of the following phrases: ES EXPEDIDO A POSTERIORI  CS VYSTAVENO DODATEÃ NÃ   DA UDSTEDT EFTERFÃLGENDE  DE NACHTRÃ GLICH AUSGESTELLT  ET TAGANTJÃ RELE VÃ LJA ANTUD  EL Ã Ã Ã Ã ÃÃ Ã  Ã Ã  Ã ¤Ã ©Ã  Ã ¥Ã £Ã ¤Ã Ã ¡Ã ©Ã   EN ISSUED RETROSPECTIVELY  FR DÃ LIVRÃ  A POSTERIORI  IT RILASCIATO A POSTERIORI  LV IZSNIEGTS RETROSPEKTÃ ªVI  LT RETROSPEKTYVUSIS IÃ DAVIMAS  HU KIADVA VISSZAMENÃ LEGES HATÃ LLYAL  MT MAÃ ¦RUÃ RETROSPETTIVAMENT  NL AFGEGEVEN A POSTERIORI  PL WYSTAWIONE RETROSPEKTYWNIE  PT EMITIDO A POSTERIORI  SL IZDANO NAKNADNO  SK VYDANÃ  DODATOÃ NE  FI ANNETTU JÃ LKIKÃ TEEN  SV UTFÃ RDAT I EFTERHAND  ; 2. Article 17(2) shall be replaced by the following: 2. The duplicate issued in this way must be endorsed with one of the following words: ES DUPLICADO  CS DUPLIKÃ T  DA DUPLIKAT  DE DUPLIKAT  ET DUPLIKAAT  EL Ã Ã Ã ¤ÃÃ Ã ¡Ã Ã ¦Ã   EN DUPLICATE  FR DUPLICATA  IT DUPLICATO  LV DUBLIKÃTS  LT DUBLIKATAS  HU MÃ SODLAT  MT DUPLIKAT  NL DUPLICAAT  PL DUPLIKAT  PT SEGUNDA VIA  SL DVOJNIK  SK DUPLIKÃ T  FI KAKSOISKAPPALE  SV DUPLIKAT  ; 3. Annex IV shall be replaced by the following: ANNEX IV INVOICE DECLARATION The invoice declaration, the text of which is given below, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced. Spanish version El exportador de los productos incluidos en el presente documento [autorizaciÃ ³n aduanera no ¦ (1).] declara que, salvo indicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial. ¦ (2). Czech version VÃ ½vozce vÃ ½robkÃ ¯ uvedenÃ ½ch v tomto dokumentu (Ã Ã ­slo povolenÃ ­ ¦ (1)) prohlaÃ ¡uje, Ã ¾e kromÃ  zÃ etelnÃ  oznaÃ enÃ ½ch, majÃ ­ tyto vÃ ½robky preferenÃ nÃ ­ pÃ ¯vod v ¦ (2). Danish version EksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument, (toldmyndighedernes tilladelse nr. ¦ (1)), erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i ¦ (2). German version Der AusfÃ ¼hrer (ErmÃ ¤chtigter AusfÃ ¼hrer; Bewilligungs-Nr. ¦ (1)) der Waren, auf die sich dieses Handelspapier bezieht, erklÃ ¤rt, dass diese Waren, soweit nicht anders angegeben, prÃ ¤ferenzbegÃ ¼nstigte ¦ (2) Ursprungswaren sind. Estonian version KÃ ¤esoleva dokumendiga hÃ µlmatud toodete eksportija (tolliameti kinnitus nr. ¦ (1)) deklareerib, et need tooted on ¦ (2) sooduspÃ ¤ritoluga, vÃ ¤lja arvatud juhul kui on selgelt nÃ ¤idatud teisiti. Greek version Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ [Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã Ã'Ã ±Ã Ã ¹Ã ¸ ¦ (1)] Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã  Ã ¬Ã »Ã »Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ¦ (2). English version The exporter of the products covered by this document (customs authorisation No ¦ (1)) declares that, except where otherwise clearly indicated, these products are of ¦ (2) preferential origin. French version Lexportateur des produits couverts par le prÃ ©sent document [autorisation douaniÃ ¨re no ¦ (1)] dÃ ©clare que, sauf indication claire du contraire, ces produits ont lorigine prÃ ©fÃ ©rentielle ¦ (2). Italian version Lesportatore delle merci contemplate nel presente documento [autorizzazione doganale n. ¦ (1)] dichiara che, salvo indicazione contraria, le merci sono di origine preferenziale ¦ (2). Latvian version To produktu eksportÃ tÃ js, kuri ietverti Ã ¡ajÃ  dokumentÃ  (muitas atÃ ¼auja Nr. ¦ (1)), deklarÃ , ka, izÃ emot tur, kur ir citÃ di skaidri noteikts, Ã ¡iem produktiem ir preferenciÃ la izcelsme no ¦ (2). Lithuanian version Ã iame dokumente iÃ ¡vardintÃ ³ prekiÃ ³ eksportuotojas (muitinÃ s liudijimo Nr ¦ (1)) deklaruoja, kad, jeigu kitaip nenurodyta, tai yra ¦ (2) preferencinÃ s kilmÃ s prekÃ s. Hungarian version A jelen okmÃ ¡nyban szereplÃ  Ã ¡ruk exportÃ re (vÃ ¡mfelhatalmazÃ ¡si szÃ ¡m: ¦ (1)) kijelentem, hogy eltÃ ©rÃ  jelzÃ ©s hianyÃ ¡ban az Ã ¡ruk kedvezmÃ ©nyes ¦ (2) szÃ ¡rmazÃ ¡sÃ ºak. Maltese version L-esportatur tal-prodotti koperti bdan id-dokument (awtorizzazzjoni tad-dwana nru. ¦ (1)) jiddikjara li, Ã §lief fejn indikat bmod Ã ar li mhux hekk, dawn il-prodotti huma ta oriÃ ¡ini preferenzjali ¦ (2). Dutch version De exporteur van de goederen waarop dit document van toepassing is (douanevergunning nr. ¦ (1)), verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le ¦ oorsprong zijn (2). Polish version Eksporter produktÃ ³w objÃtych tym dokumentem (upowaÃ ¼nienie wÃ adz celnych nr ¦ (1)) deklaruje, Ã ¼e z wyjÃ tkiem gdzie jest to wyraÃ ºnie okreÃ lone, produkty te majÃ ¦ (2) preferencyjne pochodzenie. Portuguese version O abaixo-assinado, exportador dos produtos abrangidos pelo presente documento [autorizaÃ §Ã £o aduaneira n.o ¦ (1)], declara que, salvo indicaÃ §Ã £o expressa em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial ¦ (2). Slovenian version Izvoznik blaga, zajetega s tem dokumentom (pooblastilo carinskih organov Ã ¡t ¦ (1)) izjavlja, da, razen Ã e ni drugaÃ e jasno navedeno, ima to blago preferencialno ¦ (2) poreklo. Slovak version VÃ ½vozca vÃ ½robkov uvedenÃ ½ch v tomto dokumente (Ã Ã ­slo povolenia ¦ (1)) vyhlasuje, Ã ¾e okrem zreteÃ ¾ne oznaÃ enÃ ½ch, majÃ º tieto vÃ ½robky preferenÃ nÃ ½ pÃ ´vod v ¦ (2). Finnish version TÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin lupa n:o ¦ (1)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeutettuja ¦ alkuperÃ ¤tuotteita (2). Swedish version ExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyndighetens tillstÃ ¥nd nr ¦ (1)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande ¦ ursprung (2). South African versions Bagwebi ba go romela ntle ditÃ ¶weletÃ ¶wa tÃ ¶eo di akaretÃ ¶wago ke tokumente ye (Nomoro ya ditÃ ¶wantle ya tumelelo ¦ (1)) ba ipolela gore ntle le moo go laeditÃ ¶wego, ditÃ ¶weletÃ ¶wa tÃ ¶e ke tÃ ¶a go tÃ ¶wa (2) ka tlhago. Moromelli wa sehlahiswa ya sireleditsweng ke tokomane ena (tumello ya thepa naheng No ¦ (1)) e hlalosa hore, ka ntle ha eba ho hlalositswe ka tsela e nngwe ka nepo, dihlahiswa tsena ke tsa ¦ tshimoloho e kgethilweng (2). Moromelantle wa dikuno tse di tlhagelelang mo lokwalong le (lokwalo lwa tumelelo ya kgethiso No ¦ (1)) o tlhomamisa gore, ntle le fa go tlhagisitsweng ka mokgwa mongwe, dikuno tse ke tsa ¦ dinaga tse di thokegang (2). Umtfumeli ngaphandle walemikhicito lebalwe kulomculu (ngeligunya lalokutfunyelwa ngaphandle Nombolo ¦ (1)) lophakamisa kutsi, ngaphandle kwalapho lekuboniswe khona ngalokucacile, lemikhicito ¦ ngeyendzabuko lebonelelwako (2). Muvhambadzi wa zwibveledzwa mashangoni a nnda, (zwibveledzwa) zwine zwa vha zwo ambiwaho kha ili linwalo (linwalo la u nea maanda la mithelo ya zwitundwannda kana zwirumelwannda la vhu ¦ (1)), li khou buletshedza uri, nga nnda ha musi zwo ambiwa nga inwe ndila-vho, zwibveledzwa hezwi ndi zwa ¦ vhubwo hune ha khou funeseswa kana u takaleleswa (2). Muxavisela-vambe wa swikumiwa leswi nga eka tsalwa leri (Xibalo xa switundziwa xa Nomboro ¦ (1)) u boxa leswaku, handle ka laha swi kombisiweke, swikumiwa leswi i swa ntiyiso swa xilaveko xa le henhla swinene (2). Die uitvoerder van die produkte gedek deur hierdie dokument (doeanemagtiging No ¦ (1)) verklaar dat, uitgesonderd waar andersins duidelik aangedui, hierdie produkte van ¦ voorkeuroorsprong (2) is. Umthumelli-phandle wemikhiqizo ebalwe kilencwadi (inomboro ¦ (1) egunyaza imikhiqizo ephumako) ubeka uthi, ngaphandle kobana kutjengiswe ngendlela ethileko butjhatjhalazi, lemikhiqizo ine ¦ mwelaphi enconyiswako (2). Umthumeli weempahla ngaphandle kwelizwe wemveliso equkwa lolu xwebhu (iirhafu zempahla zesigunyaziso Nombolo ¦ (1)) ubhengeza ukuthi, ngaphandle kwalapho kuboniswe ngokucacileyo, ezi mveliso ¦ zezemvelaphi eyamkelekileyo kunezinye (2). Umthumeli wempahla ebhaliwe kulo mqulu iNombolo ¦ yokugunyaza yentela yempahla ¦ (1) uyamemezela ukuthi, ngaphandle kokuthi kukhonjisiwe ngokusobala, le mikhiqizo iqhamuka ¦ endaweni ekhethekileyo (2). ¦ (3) (Place and date) ¦ (4) (Signature of the exporter; in addition, the name of the person signing the declaration has to be indicated in clear script) CHAPTER II TRANSITIONAL PROVISIONS Article 5 Consultations The Republic of South Africa undertakes that it shall not make any claim, request or referral nor modify or withdraw any concession pursuant to GATT Articles XXIV.6 and XXVIII in relation to the enlargement of the Community. Until the end of July 2004, the Community would, however, be willing to consider holding further consultations under Article 22(2) of the TDCA. Article 6 Goods en route or in temporary storage 1. The provisions of the Agreement shall be applied to goods exported from either South Africa to one of the new Member States or from one of the new Member States to South Africa, which comply with the provisions of Protocol 1 to the TDCA and which on the date of accession are either en route or in temporary storage, in a customs warehouse or in a free zone in South Africa or in that new Member State. 2. Preferential treatment shall be granted in such cases, subject to the submission to the customs authorities of the importing country, within four months from the date of accession, of a proof of origin issued retrospectively by the customs authorities of the exporting country. Article 7 Quotas in 2004 For the year 2004, the increases in the volumes of existing tariff quotas shall be calculated as a pro rata of the basic volumes, taking into account the part of the period elapsed before 1 May 2004. CHAPTER III GENERAL AND FINAL PROVISIONS Article 8 This Protocol shall form an integral part of the TDCA. Article 9 1. This Protocol shall be approved by the Community, by the Council of the European Union on behalf of the Member States, and by the Republic of South Africa in accordance with their own procedures. 2. The Contracting Parties shall notify each other of the accomplishment of the corresponding procedures referred to in paragraph 1. The instruments of approval shall be deposited with the General Secretariat of the Council of the European Union. Article 10 1. This Protocol shall enter into force on the first day of the first month following the date of deposit of the last instrument of approval. 2. This Protocol shall apply provisionally as from 1 May 2004. Article 11 This Protocol is drawn up in duplicate in the Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovenian, Slovak, Spanish and Swedish languages and the official languages of South Africa, other than English, namely Sepedi, Sesotho, Setswana, siSwati, Tshivenda, Xitsonga, Afrikaans, isiNdebele, isiXhosa and isiZulu, each of these texts being equally authentic. For the Member States For the European Community For the Republic of South Africa (1) When the invoice declaration is made out by an approved exporter within the meaning of Article 20 of the Protocol, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets will be omitted or the space left blank. (2) Origin of products to be indicated. When the invoice declaration relates in whole or in part to products originating in Ceuta and Melilla within the meaning of Article 36 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM . (3) These indications may be omitted if the information is contained in the document itself. (4) See Article 19(5) of the Protocol. In cases where the exporter is not required to sign, the exemption of signature also implies the exemption of the name of the signatory..